In a negligence action to recover damages for personal injuries, defendant Sousa appeals, as limited by his brief, from so much of *1029an order of the Supreme Court, Westchester County, dated September 18, 1975, as, after a hearing, dismissed the two affirmative defenses asserted in his answer. Order affirmed insofar as appealed from, with costs. Under the circumstances elicited at the hearing, we believe that Special Term correctly held that the three-year Statute of Limitations was tolled, upon its finding that appellant’s change of name, during naturalization proceedings; effectively prevented plaintiffs from obtaining in personam jurisdiction during the statutory period (see CPLR 207). Martuscello, Acting P. J., Latham, Cohalan, Damiani and Titone, JJ., concur.